DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 01/14/2022 have been entered in full. Claims 1-3, 5-15, 17-19, 23, and 41 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 23, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19, 23, and 41 are unclear as they recite dependency from claim 16, which is identified as being cancelled in the claim listing filed on 01/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and as failing to comply with the written description requirement.  
Claim 7 is dependent from claim 1, which is limited to selecting mutated amino acid sequences presented by a MHC class II molecule. Claim 7 recites a step of predicting in silico one or more minimal epitopes for which the T cells have antigenic specificity. According to Applicant’s arguments of 01/14/2022, “epitope prediction algorithms are actually only useful for a select few MHC class I alleles… The binding core of MHC Class II-bound peptides is therefore not known a priori and the binding motif is hence not readily discernible. Thousands of different MHC II alleles exist in humans.” By this argument, the method of claim 7 will not work, indicating failure to comply with the enablement requirement. It is further noted that the disclosed method of selecting and synthesizing CD4 epitopes does not include a step of in-silico prediction (FIG. 9). Thus, the method of claim 7, limited to MHC II, was not contemplated in the specification, indicating failure to comply with the written description requirement.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., Science. 2014 May 9;344(6184):641-645 (“Tran”; of record), taken together with 20060194318 (Shankar; of record) and US 20120328662 (Karlsson-Parra; of record).
Tran teaches a method for identifying cancer specific mutations by whole-exomic sequencing of samples of tumor tissue. Minigenes that encode each mutation were assembled into tandem minigenes which were transcribed into RNA. Each RNA was transfected into autologous dendritic cells followed by followed by a coculture with tumor infiltrating lymphocytes (TIL) to determine whether any of the processed and presented mutated antigens were recognized by TIL. Thus, Tran teaches the ‘identifying’ steps of claim 1, 2, 8, 9, and 11.  The autologous dendritic cells were obtained by differentiation of monocytes (Supplemental Materials and Methods), as in claim 1.The minigene constructs encoded mutated amino acid flanked on each side by 12 amino acids from the endogenous protein, thereby creating a peptide according to claim 3. An HLA-DQB1*0601 restricted peptide was identified, and a minimal epitope was located within a 13–amino acid sequence, thereby teaching the MHC class II limitation of claim 1, and a peptide size according to claim 5 and 6. The responsive T cells expressed OX40 and 4-1BB, as in claim 10 (Fig.1). 
Tran does not teach maturation of dendritic cells as recited in claims 1 and 12-15. 
Like Tran, Shankar teaches the use of antigen-loaded dendritic cells to activate T cells [0076-0078]. Mature dendritic cells were generated by a combination of GM-CSF, IL-4 and IFN- [0075]. The dendritic cells express CD80, CD86, CD83, HLA-DR (FIG.1, FIG. 2), IL-12p70 (FIG.6), and TNF [0011].  Karlsson-Parra teaches maturation of dendritic cells with the combination of poly-I:C, resiquimod (R848) and IFN-) recited in claims 12 and 13 [0012]. The matured cells express high levels of IL-12 and TNF [0021], as in claim 14. In view of Shankar .
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647